Name: Commission Regulation (EC) No 250/2003 of 10 February 2003 correcting Regulation (EC) No 136/2003 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32003R0250Commission Regulation (EC) No 250/2003 of 10 February 2003 correcting Regulation (EC) No 136/2003 on the issue of system B export licences in the fruit and vegetables sector Official Journal L 034 , 11/02/2003 P. 0012 - 0012Commission Regulation (EC) No 250/2003of 10 February 2003correcting Regulation (EC) No 136/2003 on the issue of system B export licences in the fruit and vegetables sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 47/2003(2), and in particular Article 35(11) thereof,Whereas:(1) Commission Regulation (EC) No 136/2003(3) interrupts the issue of system B export licences for tomatoes for the current export period within the meaning of Commission Regulation (EC) No 2201/2002 of 11 December 2002 fixing export refunds on fruit and vegetables(4).(2) Checks have revealed that there is an error in the date of the end of that period. This date should therefore be corrected,HAS ADOPTED THIS REGULATION:Article 1In Article 1 of Regulation (EC) No 136/2003, "15 March 2003" is replaced by "16 March 2003".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 February 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 22, 25.1.2003, p. 24.(4) OJ L 335, 12.12.2002, p. 11.